DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2017/0317759 A1) Oscar Ernesto Agazzi et al., in view of (US 2006/0079178 A1) Arto Palin et al., (US 2009/0262874 A1) Bo Shen et al., (US 2008/0089399 A1) Yehuda Azenko et al., has failed to teach alone or in combination the bold and underlined claims limitations:
Regarding claim 1, An apparatus enabled to selectively choose a baud rate for communication of coherent optical data; 
the apparatus comprising: 
a modem enabled to operate with a coherent optical signal modulated at a plurality of finely tuned baud rates; 
wherein the modem is enabled to finely tune a baud rate to optimize the baud rate to fit an available passband of an optical link for communication of optical data; 
wherein the plurality of finely tuned baud rates refers to baud rates with a relative increase of baud- rate from one baud-rate to the next being smaller than 10%; 
wherein the baud rate is enabled to be adjusted in a range including 24.0 to 72.0 GBd.

Regarding claim 14, is allowed for the same reasons as indicated in claim 1.



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
(US 2017/0126314 A1) 	Anurag Prakash et al., 
(US 2009/0262874 A1) 	Bo Shen et al., 
US 2013/0094859 A1) 	Steven Nielsen et al., 
US 20160211939 A1		Yu; Jianjun et al.
US 9337934 B1		Agazzi; Oscar Ernesto et al.
US 20080225175 A1		Shyshkin; Vyacheslav et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636